Citation Nr: 0717323	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  96-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The Board finds that further development is needed before a 
decision can be issued on the merits of the veteran's claim.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  The 
specific bases for the remand are set forth below.  

In pertinent part, the procedural history of the veteran's 
claim for service connection for hypertension is as follows.  
The veteran's claim was initially denied by the RO in a 
decision that he appealed to the Board.  In July 1998, the 
Board denied the veteran's claim as not well-grounded.  The 
veteran thereafter appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court) and in a 
June 2000 Memorandum Decision, the Court vacated the July 
1998 Board decision and remanded the claim for further 
development.  In January 2001, the Board remanded the claim 
to the RO to ensure that the veteran was properly notified of 
VA's duties to notify and assist found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

The claim was subsequently returned to the Board.  In January 
2003, the Board initiated a request for a specialist's 
opinion to ascertain whether the veteran's current 
hypertension had its onset in service.  This opinion was 
requested because the record contained conflicting medical 
opinions regarding the etiology of the veteran's 
hypertension.  More specifically, an October 2000 statement 
from a private physician, who is also the veteran's daughter, 
indicated that she had reviewed the veteran's service, 
private and VA medical records.  She opined that the veteran 
had a labile pattern of precursory blood pressure elevations 
during service that support subsequent diagnoses of 
hypertension.  The record also contained a January 2002 VA 
compensation and pension (C&P) examination report, in which a 
VA examiner noted the veteran's history of elevated blood 
pressure readings in service and diagnosed the veteran with 
essential hypertension.  The VA examiner, however, indicated 
that the veteran's current diagnosis of hypertension could 
not be related to in-service blood pressure measurements 
without resort to speculation.  The Board also requested the 
specialist to address the criteria for a diagnosis of labile 
hypertension, whether those criteria were met in service and, 
if so, whether the presence of labile hypertension in service 
has any significance on the instant case.  

Following several attempts to solicit the name of a physician 
to provide the requested medical opinion, the veteran's 
claims file and the requested opinion were sent to the 
identified physician in April 2005.  See April 2003, February 
2004 and March 2005 letters to Dr. D. Wilson; April 2005 
letter to Dr. E. Saunders.  It appears, however, that 
sometime after April 2005, the veteran's claims folder was 
lost.  Both the Board and the RO informed the veteran of this 
development in August 2006 letters.  The veteran was also 
encouraged to send copies of any evidence from the file that 
he wished to submit to the RO.  

Despite efforts made to obtain missing records, the veteran's 
complete claims file is not before the Board.  Essentially, 
the record now before the Board consists of the Record on 
Appeal before the Court at the time of the June 2000 
Memorandum Decision, and the June 2000 Memorandum Decision 
itself; a reprinted copy of the Board's January 2001 remand 
document; the April 2005 request for a medical opinion; and 
other documents concerning attempts to obtain a medical 
opinion and to find or rebuild the veteran's claims folder.  
While some records that had been associated with the claims 
file prior to the Court's June 2000 Memorandum Decision have 
been recovered, most records associated with the claims file 
after the Court's decision are still missing.  Specifically, 
the October 2000 medical opinion from the veteran's daughter 
and the January 2002 VA C&P examination report have not been 
obtained.  These records are important to this case as the 
Board must still obtain a specialist's opinion.  

The Board requested the VA Medical Center (VAMC) in Bay 
Pines, Florida, to submit all of the veteran's records from 
that facility dated between the year 2000 and the present, 
with a specific request for the January 2002 VA C&P 
examination report.  See March 21, 2007 telefacsimile 
transmittal.  On May 9, 2007, records dated between June 2003 
and October 2006 were faxed to the Board from the Bay Pines 
VAMC.  An email from the Board to the VAMC on May 10, 2007 
indicated that the January 2002 VA examination had still not 
been submitted.  The contact person at the VAMC thereafter 
faxed a July 1994 mental disorders examination and an email 
that indicated she was unable to locate medical 
documents/exam dated January 11, 2002.  See May 10, 2007 
facsimile transmittal; May 11, 2007 email correspondence 
between [redacted] and [redacted].  It is unclear whether the 
veteran's complete records from the Bay Pines VAMC between 
2000 and the present have been obtained, as there is no 
indication from the Bay Pines contact person that the records 
submitted are the earliest that could be located.  The RO 
must make a specific request to obtain these records from the 
Bay Pines VAMC.  The RO should also expand the parameters of 
its request for the missing VA examination report and request 
any and all VA examinations conducted in 2002.  

The RO should also contact the veteran again and seek his 
assistance in rebuilding his claims folder.  The RO should 
specifically inform the veteran that the October 2000 medical 
opinion submitted by his daughter has been lost; he should be 
encouraged to submit a copy of this statement and, if that 
not possible, to substitute the missing opinion with another 
one.  The veteran should also be requested again to submit 
any evidence in his possession that is pertinent to his claim 
for entitlement to service connection for hypertension.  All 
correspondence should include the veteran's representative, 
Disabled American Veterans (DAV), and DAV should also be 
asked to submit any records it has in its possession related 
to the veteran's claim.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's complete 
treatment records from the Bay Pines 
VAMC.  If any of the requested records 
are not available, that fact should be 
noted.  

2.  Request the Bay Pines VAMC to search 
for any VA C&P examinations conducted 
since January 2001; associate any such 
document(s) with the claims file.  

3.  Ask the veteran and his 
representative to submit copies of any 
documents in their possession concerning 
the veteran's claim for service 
connection for hypertension, to assist in 
rebuilding the veteran's claims folder.  
In particular, they should be asked to 
submit a copy of the October 2000 
statement from the veteran's daughter or, 
if that not possible, to submit another 
medical opinion from her to replace the 
missing document.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




